DETAILED ACTION
	This non-final rejection is responsive to communication filed May 25, 2021.  Claims 1-25 are pending in this application.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 19, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 8-11, 13, 14, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Wyck et al. (US 2016/0267228 A1) (‘Van Wyck’).

	With respect to claim 1, Van Wyck teaches one or more non-transitory computer readable media (NTCRM) comprising instructions (paragraph 17) for providing contact tracing services (CTS), wherein execution of the instructions by one or more processors (paragraph 69) of a computing system is to cause the computing system to: 
	obtain personally identifiable information (PII) from a user system via a CTS portal (paragraph 84); 
	generate a unique identifier (UID) (paragraphs 85-86); 
	store, in a contact tracing database, the generated UID in association with the PII (paragraphs 61 and 86); 
generate a machine-readable element (MRE) based at least in part on a portion of the UID (paragraph 89); 
generate a message including the MRE (paragraphs 59, 89, 92 and 97); and 
send the message to the user system to be used for consuming the CTS (paragraphs 59, 89, 92, and 97).

With respect to claim 2, Van Wyck teaches wherein execution of the instructions is to further cause the computing system to: encode the generated UID in the MRE (paragraphs 21 and 89).

With respect to claim 8, Van Wyck teaches wherein the PII only includes an email address (PII may be one or more of items listed) (paragraph 84).

With respect to claim 9, Van Wyck teaches wherein the P11 includes one or more of an email address, a first and last name, a physical address, and a phone number (paragraph 84).
 
With respect to claim 10, Van Wyck teaches wherein execution of the instructions is to further cause the computing system to: generate the UID using at least a portion of the PII; or generate the UID using a random number generation mechanism based on a time at which the P11 is received (paragraphs 54 and 85-86).

With respect to claim 11, Van Wyck teaches wherein: the MRE comprises a linear barcode, a quick response (QR) code, an Electronic Bar Code (EPC), an image with a watermark as the UID, an image steganographically including the UID, or a signal encoded with the UID (paragraphs 21 and 89); and 
the UID comprises a randomly generated number or string, the PII, an encryption technique based on the PII, a user ID, an encryption technique based on the user ID, a digital certificate, a digital signature, a network address, an encryption technique based on the network address, a device fingerprint of the user system, or biometric data (paragraphs 54 and 85-86).

With respect to claim 13, Van Wyck teaches wherein the computing system comprises one or more application servers or one or more cloud compute nodes of a cloud computing service (paragraphs 13, 37, and 69). 

With respect to claim 21, Van Wyck teaches a method for operating a contact tracing service (CTS) application (app) provided by a CTS, the method comprising: 
submitting, by a mobile device, personally identifiable information (PII) to the CTS via a CTS portal accessed using the CTS app (paragraph 84); 
obtaining, by the mobile device, a machine-readable element (MRE) encoded with unique identifier (UID) generated by the CTS for the mobile device (paragraph 89); and 
displaying the QR code to be scanned by a gathering place operator (GPO) device (paragraphs 92-93).

With respect to claim 23, Van Wyck teaches wherein the P11 only includes an email address (PII may be one or more of items listed) (paragraph 84).

Claims 14-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boszczyk et al. (US 2021/0358068 A1) (‘Boszczyk’).

With respect to claim 14, Boszczyk teaches an apparatus to be employed as a gathering place operator (GPO) computer device, the apparatus comprising: 
memory circuitry arranged to store program code of a contact tracing service (CTS) application (app) (paragraph 69); and 
processor circuitry communicatively coupled with the memory circuitry (paragraph 68), the processor circuitry arranged to operated the CTS app to: 
cause the GPO computer device to scan a machine-readable element (MRE) (paragraphs 61, 73, and 114); 
extract a unique identifier (UID) from the scanned MRE (paragraphs 61, 73, and 114); 
generate a timestamp of a time at which the scan occurred (paragraphs 83 and 114); 
generate a message including the UID and the timestamp for recording an entry or exit time at a gathering place where the CTS app is being operated (paragraphs 83 and 114); and 
send the message to a CTS system for recordation of the UID and the timestamp (paragraph 64, 83 and 114).

With respect to claim 15, Boszczyk teaches wherein the MRE is displayed by display device of a mobile device (paragraph 19).

With respect to claim 16, Boszczyk teaches wherein, to cause the GPO computer device to scan the MRE, the processor circuitry arranged to operate the CTS app to: invoke or call a driver or application programming interface (API) for accessing an image sensor of the GPO computer device (paragraphs 9, 83, 91 and 114).

With respect to claim 17, Boszczyk teaches, the processor circuitry arranged to operate the CTS app to: display the MRE on a display of the GPO computer device after the MRE is scanned (paragraphs 19, 73 and 90).

With respect to claim 19, Boszczyk teaches wherein the MRE is a linear barcode, a quick response (QR) code, an Electronic Bar Code (EPC), an image with a watermark, an image steganographically including the UID, a radio frequency identification (RFID) tag signal, a Bluetooth signal, or a near-field communication (NFC) signal (paragraphs 30 and 114).

With respect to claim 20, Boszczyk teaches wherein the GPO computer device is a smartphone, a tablet computer, a point of sale (POS) terminal, an RFID reader, a Bluetooth beacon, an NFC reader, or an Internet of Things (IoT) device including one or more of an RFID reader, Bluetooth beacon, of an NFC reader (paragraphs 30, 76 and 114).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Van Wyck in view of Boszczyk et al. (US 2021/0358068 A1) (‘Boszczyk’), and further in view of Kandekar et al. (US 2012/0252418 A1) (‘Kandekar’).

With respect to claim 3, Van Wyck teaches wherein execution of the instructions is to further cause the computing system to: 
receive a message from a gathering place operator (GPO) device, the message including an extracted UID from a scanned MRE (paragraph 93); and 
store, in the contact tracing database, a record including the extracted UID (paragraphs 94-95).
Van Wyck does not explicitly teach the message including a timestamp indicating a time of the MRE scan; or store a record including the extracted UID, the timestamp, and a gathering place identifier (ID).
Boszczyk teaches the message including a UID and a timestamp indicating a time of the MRE scan (paragraphs 83 and 114); and
store a record including the extracted UID, the timestamp, and a gathering place identifier (ID) (i.e. location) (paragraphs 83 and 114).
It would have been obvious to a person having ordinary skill in the art prior to the filing date of the invention to have modified the message and record of Van Wyck to include a timestamp and location as taught by Boszczyk to enable tracking of user scans at locations for future use such as contact tracing (Boszczyk, abstract).  A person having ordinary skill in the art would have been motivated to make the combination because Van Wyck collects and stores a plurality of data, stores time and location information for events, and scans a MRE at the events.  Therefore, the medication would only entail swapping or adding actual time and location data of the scan at events instead of or in addition to planned time and location data for events.

Further regarding claim 3, although Boszczyk teaches a gathering place identifier (i.e. venue location of scan), Van Wyck in view of Boszczyk does not explicitly teach a gathering place identifier associated with the GPO device.
Kandekar teaches a gathering place identifier associated with the GPO device (venue ID associated with venue-operated device) (paragraphs 20 and 47).
It would have been obvious to a person having ordinary skill in the art prior to the filing date of the invention to have modified the gathering place ID of Boszczyk to explicitly be an ID associated with the GPO device as taught by Kandekar to enable better contact tracing that can be traced to an exact venue-operated device.  A person would be motivated to make the modification because it would entail swapping one type of ID for another.

With respect to claim 4, Van Wyck in view of Boszczyk and Kandekar teaches wherein execution of the instructions is to further cause the computing system to: generate a presumed or estimated timestamp when another message is not received from the GPO device within a predefined amount of time after receipt of the message (Kandekar records check-in and check-out times and also automatically checks a user out after a predefined amount of time if no check-out is received.) (Kandekar, paragraphs 20, 53 and 68); and 
store, in the contact tracing database, another record including the extracted UID, the presumed or estimated timestamp, and the gathering place ID associated with the GPO device (Boszczyk, paragraphs 83 and 114; Kandekar, paragraph 20).

With respect to claim 5, Van Wyck in view of Boszczyk and Kandekar teaches receive a CTS query including a UID of a case subject (Boszczyk, paragraphs 84-85); 
obtain each case subject record from the contact tracing database, each case subject record being records including the UID (Boszczyk, paragraphs 84-85); 
obtain additional records including gathering place IDs that are also included in each case subject record (Boszczyk, paragraphs 85-86; Kandekar, paragraphs 20 and 47); 
generate a report including each case subject record and each obtained additional record (Boszczyk, paragraph 89); and 
send the report to a device from which the CTS query was received (Boszczyk, paragraph 89).

With respect to claim 6, Van Wyck in view of Boszczyk and Kandekar teaches wherein, for each case subject record, execution of the instructions is to further cause the computing system to: obtain only the additional records having a timestamp within a predefined amount of time as timestamps included in each case subject record (Boszczyk, paragraphs 66, 78, and 87).

With respect to claim 7, Van Wyck in view of Boszczyk and Kandekar teaches wherein, for each case subject record, execution of the instructions is to further cause the computing system to: obtain only the additional records having a timestamp between timestamps included in case subject records having a same gathering place ID (Boszczyk, paragraphs 85-86; Kandekar, paragraphs 25, 48, and 52).

With respect to claim 12, Van Wyck in view of Boszczyk and Kandekar teaches wherein execution of the instructions is to further cause the computing system to: operate a machine learning model to predict one or more infection or contamination hotspots based on a set of records in the contact tracing database, wherein each record of the set of records includes respective UIDs, location data, and timestamp data, and each infection or contamination hotspot of the one or more hotspots indicates one or more of a predicted future area of infection or contamination, rate of infection or contamination, and a speed of infection or contamination (paragraphs 43, 45, and 92). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Boszczyk et al. (US 2021/0358068 A1) (‘Boszczyk’) in view of Narayanasamy et al. (US 2020/0034462 A1) (‘Nara’).

With respect to claim 18, Boszczyk teaches a UID.
Boszczyk does not explicitly teach wherein the UID is a version 4 Universally Unique Identifier (UUID) or a hash value calculated using at least a portion of personally identifiable information (PII) of a user providing the MRE.
Nara teaches wherein the UID is a version 4 Universally Unique Identifier (UUID) (paragraphs 42 and 50) or a hash value calculated using at least a portion of personally identifiable information (PII) of a user providing the MRE.
It would have been obvious to a person having ordinary skill in the art prior to the filing date of the invention to have modified the identifier of Boszczyk to be a version 4 UUID as taught by Nara to enable low collision, highly differentiable identifiers (Nara, paragraph 34).  A person having ordinary skill in the art would have been motivated to make the modification because it would only entail switching one type of identifier for another.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Van Wyck in view of Kandekar et al. (US 2012/0252418 A1) (‘Kandekar’).

With respect to claim 22, Van Wyck teaches PII.
Van Wyck does not teach wherein the PII only includes a network address of the mobile device.
Kandekar teaches wherein the PII only includes a network address of the mobile device (paragraphs 24 and 46).
It would have been obvious to a person having ordinary skill in the art prior to the filing date of the invention to have modified the PII of Van Wyck to include only a network address as taught by Kandekar to enable increased privacy wherein a user’s identity is protected (Kandekar, paragraph 51).  A person having ordinary skill in the art would have been motivated to make this combination because it would entail switching on type of PII for another type of PII.

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Van Wyck in view of Narayanasamy et al. (US 2020/0034462 A1) (‘Nara’).

With respect to claim 24, Van Wyck teaches, wherein the MRE is a linear barcode, a quick response (QR) code, an Electronic Bar Code (EPC), an image with a watermark as the UID, an image steganographically including the UID, a signal encoded with the UID (paragraphs 21 and 89).
Van Wyck does not explicitly teach the UID is a version 4 Universally Unique Identifier (UUID).
Nara teaches wherein the UID is a version 4 Universally Unique Identifier (UUID) (paragraphs 42 and 50).
It would have been obvious to a person having ordinary skill in the art prior to the filing date of the invention to have modified the identifier of Van Wyck to be a version 4 UUID as taught by Nara to enable low collision, highly differentiable identifiers (Nara, paragraph 34).  A person having ordinary skill in the art would have been motivated to make the modification because it would only entail switching one type of identifier for another.

With respect to claim 25, Van Wyck in view of Nara teaches, further comprising: generating, by the mobile device in response to a user input via the CTS app (Van Wyck, paragraphs 82, 84, 86), a message indicating to delete the UID (Nara, paragraph 29); and 
sending, by the mobile device, the message to the CTS via the CTS portal (Van Wyck, paragraphs 82, 84, 86; Nara, paragraph 29).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599. The examiner can normally be reached 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M WILLOUGHBY/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        September 27, 2022